Citation Nr: 0422394	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-03 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1967 to 
June 1969.  This appeal comes properly before the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

In a statement received by the RO in October 2003, the 
veteran asserted a claim of entitlement to service connection 
for vertigo, and a claim for entitlement to an increased 
rating for his service-connected diabetes.  These issues have 
not been developed for appellate review and therefore, are 
referred to the RO for appropriate action.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

An audiological examination conducted at service entrance was 
normal.  The veteran claims that he has a current bilateral 
hearing disability that is the result of noise exposure from 
his truck being hit "with [an] RPG round that didn't 
explode" while he was in the service in Vietnam.  Evidence 
associated with the claims file confirms that the veteran 
served in Vietnam, and in March 1968 was struck on head with 
a mortar round.  However, the examination revealed "negative 
damage."  Upon separation from service, the veteran's 
hearing was noted at 15/15 in both ears upon whispered voice 
testing.  

In the veteran's notice of disagreement, he stated that he 
had been treated at Allen Park VA Medical Center for his 
"hearing problem."  Although it appears the RO requested VA 
medical records for the last two years, it is not of record 
when the veteran was treated at the VA Medical Center.  This 
information should be obtained, and an attempt to obtain any 
treatment records noted should be made.

Accordingly, this case is remanded for the following actions:

1.  The RO should again contact the 
veteran and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim, to include competent evidence that 
provides a relationship between any 
current hearing loss and his period of 
active military service.  The veteran 
should be requested to identify all 
sources of medical treatment for hearing 
loss received from June 1969 to the 
present, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source he identifies.  
The veteran should provide the dates of 
treatment for his hearing loss at the 
Allen Park VA Medical Center.  Based on 
his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran and his 
representative must then be given an 
opportunity to respond.  

2.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA, to 
include a VA examination, if warranted 
under 38 C.F.R. § 3.159 (2003).  

3.  The veteran is hereby notified that it 
is his responsibility to cooperate in any 
way that will facilitate the RO's efforts 
in developing this claim, to include 
providing information as to medical 
treatment and reporting for any 
examination if requested.  38 C.F.R. 
§§ 3.158, 3.655 (2003) (failure to 
cooperate could result in adverse action 
on his claim). 

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


